Name: 81/574/EEC: Council Decision of 20 July 1981 adapting, consequent upon the accession of Greece, Decision 80/344/EEC adopting a second research programme in the field of medical and public health research, consisting of four multiannual concerted projects
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-07-29

 Avis juridique important|31981D057481/574/EEC: Council Decision of 20 July 1981 adapting, consequent upon the accession of Greece, Decision 80/344/EEC adopting a second research programme in the field of medical and public health research, consisting of four multiannual concerted projects Official Journal L 209 , 29/07/1981 P. 0029*****COUNCIL DECISION of 20 July 1981 adapting, consequent upon the accession of Greece, Decision 80/344/EEC adopting a second research programme in the field of medical and public health research, consisting of four multiannual concerted projects (81/574/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas by its Decision 80/344/EEC (2) the Council adopted a second research programme in the field of medical and public health research, consisting of four multiannual concerted projects; Whereas such projects aim at coordinating at Community level the research work as set out in Annex I to Decision 80/344/EEC, forming part of the Member States' research programmes; Whereas Greece intends to contribute to such research work; whereas it is therefore necessary to amplify Annex I to Decision 80/344/EEC to take account of this contribution, HAS DECIDED AS FOLLOWS: Article 1 Annex I to Decision 80/344/EEC is hereby amended as follows: 1. Section I: The following text shall be inserted between the headings 'Germany' and 'France': 'Greece: YpiresÃ ­a EpistimonikÃ ­s ErÃ ©vnis kai TechnologÃ ­as, AthÃ ­na SymvoÃ ½lion IatrikÃ ³n ErevnÃ ³n, AthÃ ­na'. 2. Sections II, III, IV and V: The last subparagraph of each Section shall be replaced by the following: 'Belgium, Denmark, Germany, Greece, France, Ireland, Italy, the Netherlands and the United Kingdom will contribute research under the topics mentioned above.' Article 2 The Decision shall take effect on 1 January 1981. Done at Brussels, 20 July 1981. For the Council The President P. WALKER (1) OJ No C 144, 15. 6. 1981, p. 36. (2) OJ No L 78, 25. 3. 1980, p. 24.